 TOOL & DIE MAKERS' LODGE 78, IAM111Tool and Die Makers'Lodge No 78of District No 10of the International Association of Machinists andAerospace Workers,AFL-CIOand Square D Com-pany,Milwaukee Plant.Case 30-CB-803May 25, 1976DECISION AND ORDEROn September 29, 1975, Administrative Law JudgeMilton Janus issued the attached Decision in thisproceeding Thereafter, the Respondent filed excep-tions and a supporting briefThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings of the Adminis-trative Law Judge, but not to adopt his findings, con-clusions, or recommended OrderThe Respondent Union and the Charging PartyEmployer have had a contractual relationship formore than 20 years The current agreement includesa grievance procedure which, after the third step,may be referred to arbitration On March 7, 1975, theUnion filed a grievance relating to the alleged con-tracting out of work customarily performed by unitemployees At the first and second steps, the Compa-ny resisted the grievance During the discussion atthe third step the Union's representative, Heiden-reich,drew from among his papers a typewrittendocument which, he asserted, was signed by a com-pany executive and would win the case for him at thearbitration hearing The Company's personnel man-ager,Thinnes, asked to see the document, butHeidenreich refused to turn it over to him Subse-quently, the Company's attorney, Weidemann, re-quested in writing that Heidenreich produce the doc-ument, but again Heidenreich refused A search oftheir files by Thinnes and Weidemann failed to re-veal a document signed by a company executivewhich they believed could "win" the grievance forthe Union at an arbitration hearingThe complaint alleges, and the AdministrativeLaw Judge found, that the Union's refusal to providethe Company with the above undisclosed document,conceded by the Union to be relevant to the griev-ance proceeding, is violative of Section 8(b)(3) on theanalogy to cases involving an employer's refusal tofurnish information to a union, generally found bythe Board to be violative of Section 8(a)(5) At thehearing Heidenreich further asserted that he had inhis possession another relevant document, which hehad signed and sent to the Company, but, upon re-quest, refused to produce this document His refusalwith respect to the second document is alleged in thecomplaint and found by the Administrative LawJudge to be an additional violation of Section8(b)(3)The rule requiring an employer to furnish a unionrepresenting its employees with wage data and otherpertinent information related to bargaining in theemployer's but not the union's possession has longbeen established in Board and court decision I Therule is not, however,a per serule and in several his-toric cases its application produced a sharply dividedBoard 2 In some cases the Board has refused to re-quire the production of relevant bargaining informa-tion on the ground that the union had waived itsstatutory right,' that the related grievance was not aproper one under the contract,4 or that the informa-tion sought, though arguably relevant, was too "in-significant" to support a violation of the Act 5In all of the above cases, the requested informationwas specifically identified by the party making therequestThus, it was possible for the Board to de-termine initially whether such information was, in-deed, relevant to bargaining and, if relevant, suffi-ciently important or needed to invoke a statutoryobligation of the other party to produce it For, asthe Supreme Court pointed out inAcmecase,supra,it is the Board's function to make the "threshold de-termination" as to the alleged relevancy of any re-quested bargaining informationNLRB v AcmeIndustrial,385 U S at 438 6In our opinion, the facts in the instant case are notof the stature to bring it within the rule of the casescited above or to otherwise warrant a finding that theRespondent Union has committed an unfair laborpracticeWe may assumearguendo,without deciding,that a union's duty to furnish information relevant tothe bargaining process is parallel to that of an em-ployer There is, nevertheless, no statutory obligationon the part of either to turn over to the other evi-dence of an undisclosed nature that the possessor ofthe information believes relevant and conclusive withrespect to its rights in an arbitration proceeding The1 J 1 Case Company (Rock Island Illinois)118 NLRB 520 (1957) enfd253 F 2d 149 (C A 7, 1958) OtisElevator Company,102 NLRB 770 (1953)enfd as modified 208 F 2d 176 (C A 2, 1953)The Timken Roller BearingCompany138 NLRB 15 (1962), enfd 325 F 2d 746 (C A 6, 1963)AcmeIndustrial Company150 NLRB 1463 (1965), enfd 385 U S 432 (1967)2WhitenMachineWorks108NLRB 1537 (1954) enfd 217 F 2d 593(C A 4 1954) cert denied 349 U S 905,Hercules Motor Corporation,136NLRB 1648 (1962)3InternationalNews Service Division of the Hearst Corporation,113 NLRB1067 (1955)4Hercules Motor Corporation supra5American Standard Inc203 NLRB 1132 (1973)6 In this respect we cannot agree with our dissentingcolleaguesthat thedisputed documents are relevant" solely on the ground that such relevancehas been openly proclaimed" by the Respondent We know ofno case nordo our dissenting colleaguesciteany where such a proclamation by one ofthe parties has been accepted as a substitute for the Board s legally de-termined standard224 NLRB No 18 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrary view, logically extended, would impose astatutory obligation on an employer or a union toexamine, upon request, all evidence in its possessionrelating to a particular grievance and to turn over forthe inspection of the other party the evidencedeemed "relevant" to the grievanceWe do not be-lieve that discovery of this broad nature is necessaryor desirable in unfair labor practice casesWe need not speculate whether Heidenreich hadthe important evidence he professed to have orwhether his conduct amounted to mere puffing orgamesmanship, a normal byproduct of collective bar-gaining In either event, his claim to ultimate victorydoes not warrant, and we shall not accord it, a great-er significanceIn all of the cases cited above and in the dissent,the question of relevancy was the single most impor-tant issue in the determination that the documentsmust or must not be produced Our dissenting col-leagues, however, appear to argue that the docu-ments should be produced whether or not relevantThis is a suprising departure from the above cases,particularlytheSupremeCourt'sdecisioninN L R B v Acme Industrial Co, supra,upon whichthe dissent purports to rely Nor is this novel ap-proach warranted simply because the Respondent'srepresentative boasted that he had relevant informa-tion in his possession Board law and Board policy isnot made on the basis of the subjective opinion ofone of the parties Apart from the fact that the issuewould be moot once the Respondent delivered thedocuments to the Employer, the dissenting view, asindicated above, would require all parties in unfairlabor practice cases to open their files to the oppos-ing party for the widest possible scrutiny If, as thedissent contends, these documents, putatively rele-vant, must be produced whether or not relevant, allsuch documents would have to be produced Clearly,such a policy is contrary to existing precedent and,indeed, captious in its consequencesAccordingly, we shall dismiss the complaint in itsentiretyORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entiretyCHAIRMAN MURPHY and MEMBER WALTHER, dissent-ingContrary to the majority, we believe the Adminis-trative Law Judge correctly found that Respondentviolated Section 8(b)(3) of the Act by refusing to dis-close to the Company, before arbitration, certaindocuments the Respondent claimed to have in itspossession which were relevant to a grievance it hadfiledAccordingly, we dissentAn employer has a duty to furnish information toa union so the union can intelligently decide whetherto proceed on a grievanceN L R B v Acme Industri-al Co,385 U S 432 (1967),The Timken Roller Bear-ing Company,138 NLRB 15 (1962), enfd 325 F 2d746 (C A 6, 1963) This duty is based not only on thepolicy that the opposing party is entitled to relevantinformation to evaluate its position, but also on thevery sound policy that an exchange of informationoften eliminates grievances without merit, thereby re-ducing the number of grievances which are submit-ted to arbitration As stated by the Supreme Court inNL R B v Acme Industrial Co,385 U S at 438Arbitration can function properly only if thegrievance procedures leading to it can sift outunmeritorious claims For if all claims originallyinitiatedasgrievances had to be processedthrough to arbitration, the system would be woe-fully overburdenedIt [respondent's refusalto give the union information relevant to griev-ances which had been filed] would force theunion to take a grievance all the way through toarbitration without providing the opportunity toevaluate the merits of the claimIt is no doubt true that the occasions will be infre-quent when a union will have information relative toa grievance which is not also available to the employ-erBut the fact of infrequency does not render thereason for the rule requiring furnishing of relevantinformation as to grievances inapplicable Acceptingthe Respondent's evaluation at face value, it is entire-ly possible that if shown the documents which Re-spondent claims will win its case at the arbitrationhearing, the Company will acquiesce in the griev-ance, and thus remove the necessity for arbitrationIt should at least have the opportunity to make thisdecision in advance of arbitration IWe may assume,arguendo,that, as stated by themajority, a party is not under a statutory obligation,sua sponte,to turn over to the other party evidence ofan undisclosed nature that the possessor of the infor-mation believes relevant and conclusive with respectto its rights in an arbitration proceeding That is notthis caseThere is no occasion for Respondent tosearch its records for evidence which may be helpfulto the Company's case in the arbitration proceedingRespondent has openly proclaimed that it has twodocuments which will win its case It must know7Chairman Murphy would as a general rule, require full disclosure by allparties to any proceeding in accord with the Federal Rules of Civil Procedure TOOL & DIE MAKERS' LODGE 78, IAM113what these documents are and their relevancy wouldseem to be indisputable inasmuch as they would re-sult in a favorable determination for Respondent 8Finally, the Company has requested Respondent tofurnish it with these documents since it has been un-able to find any such documents by a search of itsown filesThe policy reasons underlying the SupremeCourt's decision in theAcme Industrialcase are asapplicable to employer as to union requests for infor-mation relative to existing grievancesWe believethatRespondent violated its bargaining obligationby refusing to furnish the Company with the request-ed information 9 Accordingly, we would affirm theAdministrative Law Judge's finding that Respondentviolated Section 8(b)(3) of the Act6Unlike ourcolleageson the majority-who apparently are clairvoyant-we know of no way to determine the relevance of an unidentified documentby any means other than the declaration of the party who assertedly hasthat document in its possession Only by examination of the document canthe claim and "admission of relevance be evaluated The best evidence ruleis still the law9 Our colleagues' discussion of the hypothetical effect which our viewwould have of requiring full disclosure of all facts by all parties in everysituation is obviously pure rhetoric and cannot have been seriously ad-vanced Obviously, as always, unless otherwise stated we are deciding theissue raised by and limited to the facts before us and do not purport tospeak concerning the obligation of every party in all instancesbitration hearing (the final step in the procedure providedfor in the bargaining agreement between the Union and theCompany for the settlement of their disputes)I held a hearing in this matter on July 29, 1975, at Mil-waukee, Wisconsin, at which all parties were represented IThereafter, the General Counsel and theRespondent filedbriefswith me, which I have duly considered Upon theentire record in the case, including my observation of thewitnesses, I make the followingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYSquare D Company, a Michigan corporation, is engagedin the manufacture of electrical equipment at its Milwau-kee,Wisconsin, plant During the past calendar year, in thecourse and conduct of its business, it both shipped andreceived goods and products valued in excess of $50,000 toand from points located outside the State of Wisconsin Ifind that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDTool and Die Makers' Lodge No 78 of District No 10of the International Association of Machinists and Aero-spaceWorkers, AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the ActDECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge The GeneralCounsel issued his complaint in this proceeding on June27, 1975, after a charge filed on May 15, 1975 Before beingamended at the hearing, the complaint alleged that Re-spondent (the Union) refused to bargain with the ChargingParty (Square D or the Company), in violation of Section8(b)(3), by refusing to produce a document during a griev-ance procedure initiated by the Union, which was said tobe signed by an unnamed company official and which, theUnion asserted, would prove the validity of the claim itwas making in the grievance proceeding The Union, it isalleged, insisted that it would produce the document onlyat the arbitration hearing following the third step of thegrievance procedure It was at the third step that theUnion's claim was first made and when the Companyasked the Union to show it the documentAt the hearing, after testimony by one of the union offi-cialswho had participated in the third step of the griev-ance, I granted the General Counsel's motion to amend thecomplaint, as follows (I) that the union official was alsorefusing to produce another document relevant to thegrievance which he had signed and which was in his pos-session, and (2) that the Union had further violated Sec-tion 8(b)(3) by varying the number and nature of the docu-ments which it claimed would prove the validity of itsgrievance but which it refused to produce except at an ar-IIITHE UNFAIR LABOR PRACTICESThe FactsThe Union has represented a unit of toolroom, modelshop and tool designers at the Company's Milwaukee plantfor over 20 years Article III of their current bargainingagreement provides for a three-step grievance procedure, atthe last step of which the matter in dispute is to be dis-cussed by management representatives and the union shopcommittee, together with a union business representativeIf a satisfactory solution is not reached at that stage, eitherparty may request that the matter be referred to arbitra-tionOn March 7, 1975, the Union's area steward filed griev-iBetween the issuance of the complaint and the opening of the hearingthe parties attempted to draft a stipulation of facts to be presented directlyto the Board so as to obviate the need for a hearing and a decision by anAdministrative Law Judge The parties were unable however to agree onsuch a stipulation At the hearing, the Company offered into evidence as itsExh I a draft of the stipulation containing language which the Union hadagreed to in order to show that the Union had changed its position on whatdocument it was refusing to show the Company prior to an arbitrationhearing I received the exhibitsince noparty objected to its admissibility orrelevanceMr Wiedemann counsel for the Company then requested thathe be allowed to withdraw from the proceeding so that he might testifyabout the background of the proposed stipulation of facts and I permittedhim to do so However on reading the record and examining more closelythe draft of the proposed stipulation than I was able to at the hearing I amsatisfied that I should have excluded his testimony as immaterial I shalltherefore disregardMr Wiedemann s testimony and I also consider himstill to be the representative of the Company for all purposes in this pro-ceeding 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDance 19 on behalf of the IAM employees The contractprovision involved was said to be that relating to subcon-tracting, and the statement of facts reads as follows"Work which was customarily performed by employees ofLodge #78 bargaining unit is being performed on outside "The action sought to remedy the grievance was "Return towork, or work week in excess of 40 hours for entire groupplus reimbursement of lost wages " Company supervisorsrejected the grievance at the first two steps, and on April 30the third-step meeting was convened The principal repre-sentatives present were Thinnes, the Company's personnelmanager, and Heidenreich, an official of the Union's Dis-trict 10According to Thrones, Heidenreich's position wasthat the Company was required to call back unit employeeswho had been laid off in a work force reduction Heiden-reich said that the Company's liability might run as high as$250,000, and that it was most likely that the problemposed in the grievance could only be settled by arbitra-tion 2During the discussion of the grievance, Heidenreichpulled out a typewritten document from among his papers,and said that it would win his case for him at the arbitra-tion hearing He said it was signed by a company execu-tive, but when Thrones asked to see it or have it identifiedor be given a copy, Heidenreich refused Thrones said heneeded to see it in order to proceed intelligently with thegrievance, but Heidenreich refused to tell him any moreabout the document, and repeated that he would make itavailable only at the arbitration level No resolution of thegrievance was reached since Thrones insisted on seeing thedocument in Heidenreich's possessionThe next day, May 1, a vice president of the Company,Vetta, calledHeidenreich and asked to be shown thedocument but was refused On May 2, Wiedemann, theCompany's attorney, made a written request of Heiden-reich for its production, stating that the Company consid-ered it necessary to have the opportunity to see and read itfor intelligent consideration during the grievance proce-dure, as a meaningful extension of the bargaining processand not as an automatic conduit to arbitration Heiden-reich never responded in writing, but told Thinnes in alater phone conversation that he would not comply withWiedemann's request Thrones again asked to be shownthe document, and Heidenreich again refused In themeantime, Thrones and Wiedemann searched their files forwhatever Heidenreich might have been referring to, butcould find nothing which could be construed as the docu-ment Heidenreich said he was referring toThese are the undisputed facts on which the GeneralCounsel relies for the allegation in the original complaintthat the Union has violated Section 8(b)(3) by refusing todisclose a document signed by a company official whichwas relevant to the grievance filed by the Union At thehearing, Heidenreich testified that he also had in his pos-session another relevant document which he had signedand sent to the Company He was asked by company coun-2The contract issues raised by grievance 19 are not material to the ques-tions presented in the unfair labor practice proceeding and were not clearlydefined It is sufficient for our purposes that the grievance relates to toolingwork on product lines manufactured at other company plantssel at the hearing if he would produce both documents, buthe persisted in his refusal It was at this point that theGeneral Counsel moved to amend the complaint to chargethe Union with refusing to turn over the second document,and to add as an additional violation of Section 8(b)(3) theallegation that the Union had varied the number and na-ture of the documents relevant to its grievance which itclaimed were in its possessionContentions, Discussion, and ConclusionsThe General Counsel argues that a union's obligationunder Section 8(b)(3) parallels that of an employer underSection 8(a)(5), and that part of that obligation is to furnishrelevant information to the other party The GeneralCounsel points out that the Union conceded that the docu-ments in its possession were relevant to the resolution of itsgrievance, and he asserts that the Company would need tosee them to assess the validity of the grievance and anydefenses it might have to it, at the third step of the griev-ance procedure The fact that the information soughtwould be material at the arbitration stage, and that thedispute would most likely have to be referred to arbitrationdoes not, in the General Counsel's view, excuse the Unionfrom producing the information at an earlier stage, if re-quested to do soThe Union relies on two propositions in asserting that ithas no duty to disclose relevant information in its posses-sion at the grievance stage of a dispute over the interpreta-tion of a provision in the contract First, it contends that aunion's duty to bargain under Section 8(b)(3) is not thesame as that of an employer under Section 8(a)(5) An em-ployer, it is argued, must not only bargain in good faithduring negotiations but must also comply with a union'srequest for information, so that the union may fulfill itsstatutory obligation to administer a labor agreement, butthe only obligation a union has is to bargain in good faithduring contract negotiations on mandatory bargainingitems In effect, the Union contends that only employeerepresentatives have the right and responsibility to admin-ister a labor agreement, and to obtain the information theyneed to carry out their statutory obligation of representingunit employeesThe argument is fallacious since it overlooks the fact thatan employer who is party to a labor agreement also hasrights which it may assert and defend under the agreementBoth the employer and the employee representative have amutual obligation to enforce, and adhere to, the contract,and to confer on the manner of its administration and ef-fectuation Section 8(d) of the Act, which defines the bar-gaining obligations imposed by Section 8(a)(5) and 8(b)(3),clearly so provides in the italicized language(d)to bargain collectively is the performance ofthe mutual obligation of the employer and the repre-sentative of the employees toconfer in good faithwith respect to wages, hours, and other terms and con-ditions of employment, or the negotiation of an agree-mentor any question arising thereunder[Empha-sis suppliedAlthough the nature of the relationship between employ- TOOL & DIE MAKERS' LODGE 78, IAM115ers and unions makes it much more likely that it will be theunion which will need to obtain information in theemployer's possession in order to administer the contracton behalf of the employees it represents, there may infre-quently arise situations, such as here, where the union pos-sesses information which the employer needs in order toassert his rights and to defend himself intelligently againsta grievance filed by the unionThe Union's second argument is that since the employerdoes not have the same statutory obligation as a union toadminister a labor agreement, it has no right of discovery,that is, no way to obtain information in the Union's posses-sion The Union's basic premise is incorrect since, as I heldabove, a bargaining representative has an obligation toconfer in good faith with an employer over questions aris-ing under a labor agreementIt is well established that an employer's obligation toconfer (and bargain) with the representative of his employ-ees concerning interpretation and administration of theirlabor agreement includes the duty to furnish, upon request,information which the union needs in the intelligent per-formance of its functions 3 Since that is so, it follows that aunion has a reciprocal obligation, under Section 8(b)(3)and 8(d), to supply relevant information in its possessionwhenever it is pertinent to the employer's right to partici-pate in the administration of the contract Usually thiswould be at the grievance stage, since it is then that theissues involved in the dispute or disagreement of the partiesfirst need to be fully exploredThe decisions of the Board and of the Supreme Court intheAcme Industrialcase, cited in footnote 3, state the prin-ciples on which is based the requirement, unposed by Sec-tion 8(a)(5) and 8(d), that an employer disclose informa-tionrelevant to a grievance filed by a bargainingrepresentative In that case, the contract prohibited the em-ployer from subcontracting work which would normally beperformed by unit employees, and also provided that, ifplant equipment were moved to another company location,employees subject to layoff as a result of such removalcould transfer to the new locationWhen the union discov-ered that machinery was being removed from the plant, itinquired of the employer where it was being moved andwhy When the employer refused to answer, the union fileda grievance as to the removal, renewing its request as to thedestina'ion of the machinery The employer claimed thatas no employees had yet been affected by the removal ofthe machinery the information requested by the union wasimmaterial The Board found "that the information soughtby the Union was necessary in order to enable the Unionto evaluate intelligently the grievances filed and to de-termine whether such grievances were meritorious, andwhether to press for arbitration" (150 NLRB at 1465) Ittherefore held that the employer had violated Section8(a)(5) in refusing to supply the union with the requestedinformation, at the grievance stageIn enforcing the Board's decision in full, the SupremeCourt said at 385 U S at 435-4363Acme Industrial Company,150 NLRB 1463 (1965) enfdsub nomN L R B v Acme Industrial Co385 U S 432 (1967), andThe Timken RollerBearing Company138 NLRB 15 (1962) enfd 325 F 2d 746 (CA 6 1963)There can be no question of the general obligationof an employer to provide information that is neededby the bargaining representative for the proper perfor-mance of its duties Similarly, the duty to bargain un-questionably extends beyond the period of contractnegotiations and applies to labor-management rela-tions during the term of an agreement The only realissue in this case, therefore, is whether the Board mustawait an arbitrator's determination of the relevancy ofthe requested information before it can enforce theunion's statutory rights under § 8(a)(5) [Case citationsomitted ]The Court then discussed and rejected the holding of thecourt of appeals in this case that the union's recourse wasto proceed first to arbitration The Supreme Court thenwent on to say at 438Far from intruding upon the preserve of the arbitra-tor, the Board's action was in aid of the arbitral pro-cessArbitration can function properly only if thegrievance procedures leading to it can sift out unmeri-torious claims For if all claims originally initiated asgrievances had to be processed through to arbitration,the system would be woefully overburdened Yet, thatispreciselywhat the respondent's restrictive viewwould require It would force the union to take agrievance all the way through to arbitration withoutproviding the opportunity to evaluate the merits of theclaimThe expense of arbitration might be placedupon the union only for it to learn that the machineshad been relegated to the junk heap Nothing in feder-al labor law requires such a result [Case citationsomitted ]We hold that the Board's order in this case was con-sistent both with the express terms of the Labor Actand with the national labor policy favoring arbitrationwhich our decisions have discerned as underlying thatlawAccordingly, we reverse the judgment and re-mand the case to the Court of Appeals with directionsto enforce the Board's orderApplying these principles to the instant case, I concludethat the two documents in the Union's possession, onesigned by a company official and one by Heidenreich, wererelevant to the controversy between the parties (as Heiden-reich himself admitted) and were needed by the Companyto evaluate the Union's grievance and to determine whatresponse it should make In view of my previous findingthat a union has the same obligation as an employer toconfer in good faith over questions arising under a bargain-ing agreement, I find that the Union violated Section8(b)(3) here, by refusing to disclose to the Company beforearbitration all documents in its possession bearing on itsclaim that its grievance 19 was justified under the currentcontractTwo other matters require brief mention Some weeksafter the Company filed its charge in this proceeding, theUnion first requested information from the Company as totooling orders which it claimed it needed in the prosecutionof its grievance The data requested would require theCompany to go through 40,000 cards manually and would 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake, according to the Company, 80 to 85 workdays tocompile The Company refused to undertake so burden-some ajob The Union then filed a charge with the Region-alOffice, alleging that the Company was in violation ofSection 8(a)(5), by its refusal to furnish the informationrequestedAs of July 29, 1975, the date of the hearing inthis case, the Regional Office still had the matter underinvestigation Even if the Regional Director should eventu-ally decide to issue a complaint based on the Union'scharge, it would not excuse the Union's failure to satisfy itsown obligation to turn over the two documents it claimswill establish the validity of its grievance over subcontract-ingFinally, there is the amendment to the complaint addedat the hearing, that the Union had further violated Section8(b)(3) by varying the number and nature of the docu-ments it claimed to possess on the subject matter of griev-ance 19 At the third step of the grievance proceedings andsubsequently,Heidenreich had referred only to a docu-ment signed by a company official, while at the hearing hesaid he also had another document, signed by him TheGeneral Counsel claims in his brief that the proposed stip-ulation of facts, in evidence as Charging Party's Exhibit 1,shows that, when it was being drafted, the Union referredto only one document, that signed by Heidenreich, andthat Heidenreich thereby attempted to mislead the Compa-ny, and the Board to whom the stipulation was to be for-warded In fact, however, contrary to the GeneralCounsel's assertion, the draft of the proposed stipulationdoes refer to two documents, one in paragraph 11, "signedby a responsible Co executive" and one in paragraph 12,"not signed by an executive but is signed by Heidenreichand addressed to an Employer representative " That para-graph 12 was intended as new matter, and not simply inlieu of paragraph 11, is indicated by the fact that all subse-quent paragraphs were renumbered to reflect the insertionof the new paragraph 12 at a late stage of the drafting ofthe proposed stipulation I find that there was no intent onthe part of Union's counsel, who had participated in thedrafting, to mislead the Board, but that he was only tryingto unriddle what Heidenreich had told him on differentoccasions I find no violation of Section 8(b)(3), either inHeidenreich's selective revelations of what documents hehad in his possession, or in the drafting of the proposedstipulationCONCLUSIONS OF LAWIThe Company is engaged in commerce within themeaning of the Act2The Union is a labor organization within the meaningof the Act3By refusing to disclose to the Company before arbi-tration certain documents it claimed to have in its posses-sion which were relevant to the grievance it had filed, theUnion has failed to bargain collectively with the Company,in violation of Section 8(b)(3)THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices affecting commerce, I shall rec-ommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the purposes of theAct Specifically, I shall recommend that the Respondentmake available to the Company at the third step of thegrievance procedure all documents and other informationwhich it intends to rely upon if its grievance is submitted toarbitration[Recommended Order omitted from publication ]